              Case 3:20-cv-09203-EMC Document 24 Filed 03/19/21 Page 1 of 2



1    Michael F. Ram (SBN 104805)
     mram@forthepeople.com
2
     Marie N. Appel (SBN 187483)
3    mappel@forthepeople.com
     MORGAN & MORGAN
4    COMPLEX LITIGATION GROUP
     711 Van Ness Avenue, Suite 500
5
     San Francisco, CA 94102
6    Telephone: (415) 358-6913
     Facsimile: (415) 358-6293
7
     Benjamin R. Osborn (Pro Hac Vice application pending)
8
     102 Bergen St.
9    Brooklyn, NY 11201
     Telephone: (347) 645-0464
10   Email: ben@benosbornlaw.com
11   Attorneys for Plaintiffs
     and the Proposed Class
12

13
                                  THE UNITED STATES DISTRICT COURT

14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                    SAN FRANCISCO DIVISION

16   MEREDITH CALLAHAN AND LAWRENCE
     GEOFFREY ABRAHAM, on behalf of
17   themselves and all others similarly situated, Case No. 3:20-cv-09203-EMC
18
                    Plaintiffs,
19                                                    NOTICE OF VOLUNTARY DISMISSAL
     v.                                               WITHOUT PREJUDICE
20
     PEOPLECONNECT, INC., a Delaware
21
     Corporation; PEOPLECONNECT INC., a
22   California Corporation; CLASSMATES
     MEDIA CORPORATION, a Delaware
23   Corporation; and DOES 1 through 50, inclusive,
24                  Defendants.
25

26

27

28




     NOTICE OF VOLUNTARY DISMISSAL                               Case No. 3:20-cv-09203
              Case 3:20-cv-09203-EMC Document 24 Filed 03/19/21 Page 2 of 2



1           NOTICE IS HEREBY GIVEN that, pursuant to Federal Rules of Civil Procedure 41(a),
2     Plaintiffs, Meredith Callahan and Lawrence Geoffrey Abraham, on behalf of themselves and
3     other similarly situated, voluntarily dismiss without prejudice the above-entitled action
4     against Defendants, PeopleConnect Inc, a California Corporation and Classmates Media
5     Corporation, only. This notice of dismissal is being filed with the Court before service by
6     Defendants of either an answer or a motion for summary judgment.
7           Plaintiffs further state the above-entitled action remains against Defendant,
8     PeopleConnect, Inc., a Delaware Corporation.
9

10   Dated: March 19, 2021                              By:          /s/ Michael F. Ram
11
                                                                     Michael F. Ram

12                                                            Michael F. Ram (SBN 104805)
                                                              mram@forthepeople.com
13                                                            Marie N. Appel (SBN 187483)
14                                                            mappel@forthepeople.com
                                                              MORGAN & MORGAN
15                                                            COMPLEX LITIGATION GROUP
                                                              711 Van Ness Avenue, Suite 500
16
                                                              San Francisco, CA 94102
17                                                            Telephone: (415) 358-6913
                                                              Facsimile: (415) 358-6923
18
                                                              Benjamin R. Osborn
19
                                                              (Admitted Pro Hac Vice)
20                                                            102 Bergen St.
                                                              Brooklyn, NY 11201
21                                                            Telephone: (347) 645-0464
                                                              Email: ben@benosbornlaw.com
22
                                                              Attorneys for Plaintiffs
23
                                                              and the Proposed Class
24

25

26

27

28




     NOTICE OF VOLUNTARY DISMISSAL                  2                       Case No. 3:20-cv-09203
